—Order, Supreme Court, New York County (Robert Lippmann, J.), entered February 19, 1997, which, in an action to recover for injuries allegedly sustained when plaintiff slipped and fell in a *214puddle of urine in defendant’s subway station, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly granted for lack of proof that defendant had actual notice of the condition that allegedly caused plaintiff to fall or constructive notice of that condition by reason of recurrence. At most, it was shown that defendant had a “ ‘general awareness’ ” of the homeless people in the area and associated debris, which is “legally insufficient to constitute notice of the particular condition that caused plaintiff’s fall” (Piacquadio v Recine Realty Corp., 84 NY2d 967, 969). Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.